Citation Nr: 1145018	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-30 018 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1966 to July 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Albuquerque, New Mexico VA Regional Office, which granted service connection for PTSD, rated 30 percent rating.  An interim (August 2008) rating decision increased the rating to 50 percent. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

In a November 2011 statement, the Veteran's representative asserts that the Veteran's PTSD has worsened since his most recent VA examination in January 2008.  On January 2008 VA examination, the Veteran was working full time and not receiving any psychiatric treatment.  Subsequent VA treatment records show that he sought treatment because his symptoms had worsened and was no longer employed.  Zoloft was prescribed in increasingly titrated dosage.  As the reports of the January 2008 examination are now quite dated (and also because the Veteran is competent to observe a worsening of symptoms), a contemporaneous examination to assess the current severity of the PTSD is necessary.   

Furthermore, a review of the claims file found that the most recent VA treatment records in evidence are from April 2009.  Records of any VA mental health treatment/evaluation are pertinent (and perhaps critical) evidence to the Veteran's claim for an increased rating for PTSD and are constructively of record.  Accordingly, further development for the complete treatment records is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated (since April 2009) clinical records of any VA mental health treatment the Veteran has received from the Albuquerque VAMC.

2.  The RO should then arrange for the Veteran to be examined by a psychologist or psychiatrist to determine the current severity of his PTSD.  The Veteran's claims file must be reviewed by the examiner in connection with the examination, and the examiner must also be provided a copy of the criteria for rating mental disorders.  Findings reported must include notation of the presence or absence of each symptom noted in the criteria for ratings above 50 percent.  The examiner must explain the rationale for all opinions.   

3.  The RO should then re-adjudicate the claim on appeal (to include whether referral for consideration of an extraschedular rating is warranted).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

